[Cite as State v. Basile, 2022-Ohio-3372.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                   LAKE COUNTY

STATE OF OHIO,                                  CASE NOS. 2021-L-080
                                                          2021-L-081
                 Plaintiff-Appellee,                      2021-L-082
                                                          2021-L-083
         -v-
                                                Criminal Appeals from the
ANGELO F. BASILE,                               Court of Common Pleas

                 Defendant-Appellant.           Trial Court Nos. 2021 CR 000528
                                                                 2021 CR 000556
                                                                 2021 CR 000574
                                                                 2021 CR 000700


                                             OPINION

                               Decided: September 26, 2022
                    Judgment: Affirmed, modified, and affirmed as modified


Charles E. Coulson, Lake County Prosecutor, Lake County Administration Building, 105
Main Street, P.O. Box 490, Painesville, OH 44077 (For Plaintiff-Appellee).

Donald K. Pond, Jr., 5140 North High Street, Suite 101, Columbus, OH 43214 (For
Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Angelo F. Basile, appeals four July 6, 2021 Judgment Entries of

the Lake County Court of Common Pleas sentencing him in four separate cases. The

four cases were consolidated for purposes of appeal. For the reasons stated herein, the

judgments are affirmed, modified, and affirmed as modified.

        {¶2}     The four cases underlying this appeal relate to: (1) an incident of domestic

violence to which police responded and observed drug paraphernalia in plain view (Case
No. 21-CR-000700); (2) an incident of shoplifting, where a suspected marijuana pipe was

found on appellant’s person (Case No. 21-CR-000556); (3) an incident of appellant’s

arrest on an outstanding felony warrant during which police found methamphetamines on

appellant’s person (Case No. 21-CR-000528); and (4) an incident occurring in Lake

County Jail, where appellant spit on a corrections office after he had been restrained for

being verbally abusive and making threats (Case No. 21-CR-000574).               Numerous

charges were filed; appellant initially pleaded not guilty to all counts.

       {¶3}   In June 2021, defense counsel filed a motion for a competency evaluation

in all four cases. Defense counsel noted that she was having difficulty communicating

with her client and had concerns regarding appellant’s ability to assist in his defense. The

court granted the request, referred appellant to the court’s psychologist, and set a hearing

on the matter for the following month.

       {¶4}   Before that hearing, the court held a change of plea hearing at which

defense counsel withdrew the motion for a competency evaluation. In support, she noted

that she had been able to engage in several productive conversations with appellant,

believed he was thinking clearly, and that appellant would enter a knowing, intelligent,

and voluntary plea. Appellant then formally withdrew his not guilty pleas, and pleaded

guilty as follows:

       {¶5}   In Case No. 21-CR-000700:

       {¶6}   Count One, Possession of a Fentanyl-Related Compound, a felony
              of the fifth degree, in violation of R.C. 2925.11, and the related
              forfeiture specification; and

       {¶7}   Count Four, Possession of Cocaine, a felony of the fifth degree, in
              violation of R.C. 2925.11, and the related forfeiture specification.

       {¶8}   In Case No. 21-CR-000556:
                                              2

Case Nos. 2021-L-080, 2021-L-081, 2021-L-082, 2021-L-083
      {¶9}   Count One, Possession of a Fentanyl-Related Compound, a felony
             of the fifth degree, in violation of R.C. 2925.11, and the related
             forfeiture specifications; and

      {¶10} Count Three, Petty Theft, a misdemeanor of the first degree, in
            violation of R.C. 2913.02(A)(1), and the related forfeiture
            specifications.

      {¶11} In Case No. 21-CR-000528:

      {¶12} Count One, Aggravated Possession of Drugs, a felony of the fifth
            degree, in violation of R.C. 2925.11, and the related forfeiture
            specification.

      {¶13} And in Case No. 21-CR-000574:

      {¶14} Count One, Harassment with a Bodily Substance, a felony of the fifth
            degree, in violation of R.C. 2921.38(A).

      {¶15} At the change of plea hearing, appellant waived a presentence-investigation

report, and through counsel, requested the court modify bond to allow him to be released

on his own recognizance pending sentence. The state opposed the request, and the trial

court denied the same.      Appellant waived a presentence-investigation report and

requested that the court proceed directly to sentencing. In doing so, the court noted

appellant had reformed his behavior in court, found appellant to be genuinely remorseful,

and sentenced appellant as follows:

      {¶16} In Case No. 21-CR-000700, eight months on each of Counts One
            and Four.

      {¶17} In Case No. 21-CR-000556, seven months on Count One, and 90
            days on Count Three.

      {¶18} In Case No. 21-CR-000528, seven months on Count One.

      {¶19} And in Case No. 21-CR-000574, ten months on Count One.

      {¶20} The court ordered that the 90-day sentence be served concurrently, and all

other sentences be served consecutively for a total aggregate sentence of 40 months.

                                           3

Case Nos. 2021-L-080, 2021-L-081, 2021-L-082, 2021-L-083
          {¶21} After the imposition of the sentence and court was adjourned, appellant

verbally lashed out at the assistant prosecutor, deputies, court staff, and the trial judge,

with profanities and accusations of dishonesty. In response, the trial judge returned to

the bench, reconvened court, stated that the outburst demonstrated appellant was not

genuinely remorseful, and increased the terms of imprisonment on each felony count to

the maximum 12-month sentence. Accordingly, appellant’s aggregated prison term was

increased to 60 months.

          {¶22} Appellant filed this timely appeal, raising two errors for our review. The first

states:

          {¶23} The trial court erred by failing to conduct a competency hearing,
                pursuant to Ohio R.C. 2945.37, after defense counsel raised the
                issue of appellant’s competency prior to trial.

          {¶24} “The conviction of a defendant who is not competent to enter a plea violates

due process of law.” State v. Moore, 8th Dist. Cuyahoga No. 108962, 2020-Ohio-3459,

¶31, citing State v. Skatzes, 104 Ohio St.3d 195, 2004-Ohio-6391, ¶155, citing Drope v.

Missouri, 420 U.S. 162, 171 (1975) (“It has long been accepted that a person [who] lacks

the capacity to understand the nature and object of the proceedings against him, to

consult with counsel, and to assist in preparing his defense may not be subjected to a

trial.”), and State v. Berry, 72 Ohio St.3d 354, 359 (1995) (“Fundamental principles of due

process require that a criminal defendant who is legally incompetent shall not be

subjected to trial.”). Whether due process requirements have been satisfied presents a

question of law appellate courts review de novo. Floyd’s Legacy, LLC v. Ohio Liquor

Control Commission, 10th Dist. Franklin No. 19AP-704, 2020-Ohio-4074, ¶17.



                                                4

Case Nos. 2021-L-080, 2021-L-081, 2021-L-082, 2021-L-083
       {¶25} “The competence required to enter a guilty plea is the same as the

competence required to stand trial.” Moore, supra. See also State v. Montgomery, 148

Ohio St.3d 347, 2016-Ohio-5487, ¶56. The defendant must have “‘“sufficient present

ability to consult with his lawyer with a reasonable degree of rational understanding”’” and

must have “‘“a rational as well as factual understanding of the proceedings against him.”’”

Id., quoting Godinez v. Moran, 509 U.S. 389, 396, 398-399 (1993), quoting Dusky v.

United States, 362 U.S. 402, 402 (1960).

       {¶26} A defendant is presumed to be competent unless it is demonstrated by a

preponderance of the evidence that the defendant is incapable of understanding the

nature and objective of the proceedings against him or her or of assisting in his or her

defense. R.C. 2945.37(G); see also State v. Were, 118 Ohio St.3d 448, 2008-Ohio-2762,

¶45 (“A defendant is presumed to be competent to stand trial, and the burden is on the

defendant to prove by a preponderance of the evidence that he is not competent.”).

       {¶27} R.C. 2945.37(B) provides that “[i]f the issue [of competency] is raised before

the trial has commenced, the court shall hold a hearing on the issue * * *.” However, the

Supreme Court of Ohio has held that “it is clear that the failure to hold a mandatory

competency hearing is harmless error where the record fails to reveal sufficient indicia of

incompetency.” State v. Bock, 28 Ohio St.3d 108, 110 (1986).

       {¶28} This court has previously noted the following factors to be relevant when

considering whether there are sufficient indicia of incompetency: “‘(1) doubts expressed

by counsel as to defendant’s competence; (2) evidence of irrational behavior; (3) the

defendant’s demeanor at trial; and (4) prior medical opinion relating to competence to



                                             5

Case Nos. 2021-L-080, 2021-L-081, 2021-L-082, 2021-L-083
stand trial.’” State v. Mattox, 11th Dist. Ashtabula No. 2005-A-0053, 2006-Ohio-2937,

¶23, quoting State v. Rubenstein, 40 Ohio App.3d 57, 60-61 (8th Dist.1987).

      {¶29} There is no evidence in the record of any prior medical opinion relating to

competence to stand trial. Moreover, both appellant and his counsel stated that appellant

was able to assist in his defense. The issue of appellant’s competency was raised but

later withdrawn. In withdrawing the request for a competency evaluation, appellant’s

defense counsel stated:

      {¶30} DEFENSE COUNSEL: * * * I’ve had many conversations with
            [appellant] as these cases have progressed. But particularly this past
            week, and I think that he is thinking clearly. I think his pleas today will
            be a – his plea will be made knowingly, voluntarily, and intelligently.
            So with that said, Your Honor, it is my intention to withdraw the
            competency here today so we can proceed with those pleas * * *.

      {¶31} THE COURT: [Appellant], do you understand the nature of the
            charges against you?

      {¶32} APPELLANT: Yes, Your Honor.

      {¶33} * * *

      {¶34} DEFENSE COUNSEL: * * * Your Honor, I’ll just say it for the record.
            Our concern was never that he didn’t understand the nature of the
            charges. Our concern was always that second prong about his ability
            to assist his attorney. And [appellant] and I had a lot of conversations
            about that, and I think our conversations this week have been really
            productive. If I didn’t feel that way, I wouldn’t be withdrawing that
            request for a competency motion here today, You Honor.

      {¶35} THE COURT: Alright. And do you agree with your attorney that
            you’ve been able to assist you in her, in you understanding the case
            and your options and your best course of action here?

      {¶36} APPELLANT: Yes, Your Honor.

      {¶37} THE COURT: Alright. Everything she said true?

      {¶38} APPELLANT: Yes, Your Honor.


                                             6

Case Nos. 2021-L-080, 2021-L-081, 2021-L-082, 2021-L-083
       {¶39} The court went on to conduct a lengthy, thorough plea colloquy, in which

the appellant politely and appropriately answered the questions posed to him and affirmed

and demonstrated an understanding of the proceedings. The court then also asked:

       {¶40} THE COURT: And you understand that the competency evaluation
             would not be done because the competency request for that
             evaluation has been withdrawn?

       {¶41} APPELLANT: Yes.

       {¶42} However, after he was sentenced, appellant engaged in angry and

disruptive behavior, shouting profanities, accusing the assistant prosecutor of lying, and

expressing dissatisfaction with the rulings of the court.

       {¶43} “Incompetency must not be equated with mere mental or emotional

instability or even with outright insanity. A defendant may be emotionally disturbed or

even psychotic and still be capable or understanding the charges against him and of

assisting his counsel.” Bock, supra. See also State v. Malcolm, 8th Dist. Cuyahoga No.

50846, 1987 WL 19243, *7 (Oct.29, 1987); and State v. Cowans, 87 Ohio St.3d 68, 85

(1999).

       {¶44} During appellant’s outburst, he expressed his belief that the Assistant

Prosecuting Attorney “reneged on a promise” to remain silent regarding bond and “lie[d]”

about his criminal record for the purpose of undermining his request.”           Far from

suggesting his incompetence, this further demonstrates that appellant understood the

proceedings. Moreover, the record shows that appellant was capable, and in fact did,

assist in his defense. Indeed, defense counsel acted at the request of appellant in waiving

a presentence-investigation report and requesting immediate sentencing, as well as later




                                             7

Case Nos. 2021-L-080, 2021-L-081, 2021-L-082, 2021-L-083
requesting defense counsel to withdraw the previously filed motion to reconsider the

increased sentence.

      {¶45} It is clear to this court that appellant’s outbursts are not indicia of

incompetency, but an inappropriate expression of his anger regarding the matter of bond,

remaining incarcerated pending adjudication, and the length of his sentence. Thus, we

find the failure to hold a competency hearing was harmless error.

      {¶46} Thus, appellant’s first assignment of error is without merit.

      {¶47} His second states:

      {¶48} The trial court erred by imposing an additional 20-month prison term
            following appellant’s tirade in the courtroom shortly after the
            adjournment of the plea and sentencing hearing.

      {¶49} Prior to sentencing, appellant expressed his remorse, stating:

      {¶50} [APPELLANT:] * * * You know, I know from the very beginning like
            my attorney said you know, I was frustrated and I have been. But
            besides drugs and mental issues I’ve always had a problem in my
            life, and that’s you know, going things the wrong way, acting on
            impulse and anger. And it’s kind of ironic that an officer actually was
            talking to me prior to me being released from discipline, and you
            know, I told him I was frustrated, you know, basically it came about
            by means of apologize-like hey man, you know, I don’t want you to
            take it personal because normally I have a good relationship with the
            officers. They’re pretty laid back there at that facility. And you know,
            I felt bad. Generally even to the guy that, the victim in the one case
            we’re on pretty good terms. But what I’m trying to say is that the
            officer told me, he said you know, you can you know, the bond-
            there’s always gonna be things you can’t do anything about, this and
            that, but you know the way you’re acting, you know, what did you do.
            And I thought about that, and I said you know, yeah, I went about it
            the wrong way. And I did. And I say that just to let you know my
            sincerity of the accepting responsibility aspect is that you know, I
            really understand that you know, at this age that you know, getting
            mad and frustrated and acting out like that is-you know, I want to be
            successful at one point in my life. And you know, that’s definitely
            gonna hold me back. And that’s it. I just want to let you know that,
            you know, based upon everything that you know, my sincerity level

                                            8

Case Nos. 2021-L-080, 2021-L-081, 2021-L-082, 2021-L-083
              is up there and you know, I do apologize to the victims in this case.
              [sic throughout.]

       {¶51} In initially sentencing appellant, the court noted:

       {¶52} THE COURT: * * * Defendant is genuinely remorseful. But for that
             remorse, I would have given you a maximum consecutive of sixty
             months. So it’s primarily based upon remorse that I’m not giving you
             the maximum consecutive. * * *

       {¶53} After the court adjourned, appellant immediately began an angrily verbal

outburst. He continued to swear and express his frustration over the conversation of the

court and his defense counsel. In response to appellant’s tirade, the court reconvened

and modified appellant’s sentence, noting that it found appellant’s remorse had not been

genuine.

       {¶54} The Supreme Court of Ohio has recently addressed a similar situation and

held, “[i]f a defendant’s outburst or other courtroom misbehavior causes a significant

disruption that obstructs the administration of justice, that behavior may be punishable as

contempt of court. See R.C. 2705.01. The behavior, however, may not result in an

increased sentence for the underlying crime.” State v. Bryant, Slip Opinion No. 2022-

Ohio-1878, ¶1. In so finding, the Court determined that it was “clear from the timing and

content of what was said that [defendant’s] outburst was in reaction to the length of his

prison sentence. Nothing more.” Id. at ¶24. In other words, his reaction was not an

indication of his lack of remorse, as the lower court found it to be.

       {¶55} The Court continued, further clarifying that “a defendant’s display of

disrespect toward a trial court is not a permissible sentencing factor that the court may

consider under R.C. 2929.11 and 2929.12.” Id. at ¶32. As such, the Court’s review of

the matter, and likewise our review of the matter at bar, was not precluded by the Court’s

                                              9

Case Nos. 2021-L-080, 2021-L-081, 2021-L-082, 2021-L-083
ruling in State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, which held that an

appellate court may not “independently weigh the evidence in the record and substitute

its judgment for that of the trial court concerning the sentence that best reflects

compliance with R.C. 2929.11 and 2929.12.” Id., at ¶42 and Bryant, supra, at ¶22.

(“Nothing about [Jones] should be construed as prohibiting appellate review of a sentence

when the claim is that the sentence was improperly imposed based on impermissible

considerations-i.e., considerations that fall outside those that are contained in R.C.

2929.11 and 2929.12.)

       {¶56} Here, the state argues that Bryant is distinguishable from the facts at bar in

that, unlike in Bryant in which the court increased the defendant’s sentence “without a

moment’s reflection,” the court in this case specifically noted prior to appellant’s outburst

that he would have handed down the maximum sentence had appellant not expressed

remorse. The state also argues that appellant’s comments were directed at the assistant

prosecutor and deputies in the courtroom, not the trial judge, and thus, his reaction was

to more than the trial court’s rulings and an indication of lack of remorse. However, the

record does not support this position.

       {¶57} First, though the court here did previously acknowledge that if appellant had

not expressed remorse, it would have handed down the maximum sentence, a court is

bound by the R.C. 2929.11 and R.C. 2929.12 factors when deciding the length of a

defendant’s sentence. Thus, given the Supreme Court of Ohio’s recent ruling, we must

evaluate whether appellant’s outburst indicated that his remorse was not genuine. In

Bryant, the Court determined that an angry tirade directed at the court, replete with

expletives and accusations of racism, and expressing dissatisfaction with the length of

                                             10

Case Nos. 2021-L-080, 2021-L-081, 2021-L-082, 2021-L-083
his sentence, was not an indication of lack of remorse but an inappropriate expression of

dissatisfaction with the court’s ruling. In this way, we find the facts of this case to be

closely analogous to those in Bryant.

       {¶58} Appellant here directly addressed the court, stating, “I never got a bond. A

hundred thousand. So if I was rich I could have got out, huh, Your Honor?” and “[g]ive me

the max. I don’t care.” Appellant also yelled, “[y]ou all scammed me,” “[the assistant

prosecutor] told my lawyer to tell you if I plead guilty that she wouldn’t say nothing about

bond. She lied, man,” and “[f]orty months for felony fives. * * * You guys are tyrants.”

Though his outburst was replete with expletives and threats directed at everyone around

him, it is clear to this court that his anger stemmed from his sentence and the denial of

his request for a bond modification. In light of the surrounding circumstances and the

content of his outburst, we do not find his outburst to be an indication that his remorse

was not sincere.

       {¶59} Accordingly, the court’s consideration of his outburst in modifying his

sentence was an impermissible consideration outside of the R.C. 2929.11 and R.C.

2929.12 factors. Thus, appellant’s conduct, while entirely inappropriate, was punishable

as contempt of court, but not an increase in his underlying sentence, pursuant to Bryant,

and the trial court erred in modifying appellant’s sentence due to his outburst.

       {¶60} Appellant’s second assignment of error has merit.

       {¶61} In light of the foregoing, the judgments of the Lake County Court of Common

Pleas are affirmed as they relate to appellant’s competency and reversed as to

sentencing. Pursuant to R.C. 2953.08(G)(2)(b), we modify appellant’s sentence to the

originally imposed, aggregate, 40-month prison term that the trial court ordered prior to

                                            11

Case Nos. 2021-L-080, 2021-L-081, 2021-L-082, 2021-L-083
increasing his sentence to 60 months. We affirm the judgments of the Lake County Court

of Common Pleas as modified.



MARY JANE TRAPP, J.,

MATT LYNCH, J.

concur.




                                          12

Case Nos. 2021-L-080, 2021-L-081, 2021-L-082, 2021-L-083